          Case 1:17-cv-06261-VM-DCF Document 120 Filed 07/02/21 Page 1 of 1




                                                                                                  Joseph C. Gratz
                                                                                             415-362-6666 (main)
                                                                                          jgratz@durietangri.com

July 2, 2021

VIA ECF

Honorable Victor Marrero
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
(212) 805-6382

Re: International Code Council, Inc. et al. v. UpCodes, Inc. et al.
    Case No. 1:17-cv-06261-VM-DCF

Your Honor:

Pursuant to the Court’s Individual Practices, section II, and Civil Local Rule 1.4, I write to request that
Catherine Y. Kim be permitted to withdraw as counsel for Defendants UpCodes, Inc., Garrett Reynolds,
and Scott Reynolds in the above-referenced matter, on the basis that she is no longer affiliated with the
firm Durie Tangri LLP. Joseph C. Gratz, Ragesh K. Tangri, and Eugene Novikov of the firm Durie
Tangri LLP continue to represent Defendants in this matter. Plaintiff International Code Council, Inc.
(“ICC”) does not oppose this request.

ICC’s appeal of the Court’s order dismissing its complaint, ECF No. 113, is currently on appeal before
the United States Court of Appeals for the Second Circuit. Ms. Kim is not asserting a retaining or
charging lien.

Respectfully submitted,




Joseph C. Gratz

JCG:cyk
